          Case 1:19-cv-03562-ABJ Document 43 Filed 08/13/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
THE NEW YORK TIMES COMPANY and )
CHARLIE SAVAGE,                      )
                                     )
                  Plaintiffs,        )
                                     )
            v.                       )  Case No. 19-cv-03562 (ABJ)
                                     )
OFFICE OF MANAGEMENT AND             )
BUDGET                               )
                                     )
                  Defendant.         )
____________________________________ )

                       JOINT MOTION FOR EXTENSION OF TIME
                      TO FILE A MOTION FOR ATTORNEY’S FEES

       On November 26, 2019, Plaintiffs The New York Times Company and Charlie Savage

(together, “The Times”) filed this suit pursuant to the Freedom of Information Act, 5 U.S.C. § 552

(“FOIA”), seeking records from Defendant Office of Management and Budget (“OMB”). See ECF

No. 1. On May 18, 2021, the Court issued a final, appealable order determining summary

judgment. See Order, ECF No. 40. On May 27, 2021, the Court granted parties’ joint motion to

extend the time to file a motion for attorneys’ fees to July 1, 2021. See Joint Motion, ECF No. 41.

Then the Court granted parties’ subsequent motion for a second extension to August 13, 2021. See

Joint Motion, ECF No. 42. The parties respectfully request that the deadline for any motion seeking

attorneys’ fees be further extended from August 13, 2021 to September 15, 2021.

       Good cause exists for this extension. On July 16, 2021, OMB produced Document

Numbers 1, 2, 3, 4, 5, 11, 19, and 20 to the Times pursuant to the Court’s Orders, ECF Nos. 35,

40, and the April 19, 2021 Hearing. Subsequently, the parties began good faith negotiations

regarding the Times’ request for attorneys’ fees. The parties have made substantial progress on



                                                1
          Case 1:19-cv-03562-ABJ Document 43 Filed 08/13/21 Page 2 of 2




reaching an agreement, and additional time will allow the parties to resolve this issue without

further intervention from the Court. Thus, the parties respectfully request that the Court set a

deadline of September 15, 2021 for any motion for and award of attorneys’ fees and costs, should

the parties be unable to reach a resolution before that time. A proposed order is attached.



Dated: August 13, 2021                               Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General
                                                     Civil Division

                                                     ELIZABETH J. SHAPIRO
                                                     Deputy Branch Director

                                                     /s/ Rebecca Cutri-Kohart
                                                     Rebecca Cutri-Kohart
                                                     D.C. Bar No. 1049030
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20005

                                                     Counsel for Defendant




                                                     /s/ David E. McCraw
                                                     DAVID E. MCCRAW
                                                     Deputy General Counsel
                                                     The New York Times Company
                                                     620 8th Avenue, 13th Floor
                                                     New York, NY 10018
                                                     Tel: (212) 556-4031
                                                     Fax: (212) 556-4634
                                                     Email: mccrad@nytimes.com

                                                     Counsel for Plaintiffs




                                                 2
